. Per Curiam. On May 1, 1995, we granted appellees’ motion to dismiss Kenneth K. and Jessica Watanabes’ appeal from the April 13, 1994 foreclosure decree, but we declined appellees’ request to dismiss the Watanabes’ appeal from the June 2, 1994 confirmation order. On May 1, 1995, the supreme court clerk mailed an amended briefing schedule to the respective parties, but no briefs have been filed. On July 27, 1995, appellees Ed H. and Ellinor Webb moved to dismiss the remaining part of this appeal for lack of prosecution, and they served the motion on the Watanabes and all counsel of record. No response has been filed to the Webbs’ motion. Accordingly, we grant appellees’ motion dismissing this appeal pursuant to Ark. Sup. Ct. R. 4-5.